Title: The Foreign Affairs Committee to the Commissioners, 16 April 1778
From: Lovell, James,Continental Congress, Foreign Affairs Committee
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      York Town April 16th. 1778
     
     This, with my affectionate wishes for your prosperity, may serve to acquaint you that Congress has this day resolved “That William Bingham Esqr. agent of the United States of America, now resident in Martinico, be authorized to draw bills of exchange at double usance on the Commissioners of the United States at Paris for any sums not exceeding in the whole one hundred thousand livres tournois, to enable him to discharge debts by him contracted on account of the said states, for which draughts he is to be accountable.”
     Mr. Bingham will forward the American Gazettes with this billet of advice, and tell you why we have enabled him to draw upon you when we have stores of produce laid up in magazines for exportation. He will also inform you of our anxiety to know something of your proceedings and prospects, an uncommon fatality having attended your dispatches ever since the month of may last. I am, with much esteem Gentlemen, Your very humb: Servt.
     
      James Lovell for the Commttee. for for: Affairs
     
     